Citation Nr: 1602897	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for a right knee disability, diagnosed as degenerative joint disease.

3.  Entitlement to service connection for a left knee disability, diagnosed as degenerative joint disease.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

In November 2014, the Board remanded the issues for additional development.

The issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the thoracolumbar spine had its onset in service.

2.  The Veteran's degenerative joint disease of the right knee had its onset in service.

3.  The Veteran's degenerative joint disease of the left knee had its onset in service.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the thoracolumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran's degenerative joint disease of his right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The Veteran's degenerative joint disease of his left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he injured his low back, right knee, and left knee when his parachute failed to open and he fell in service in June 1968.  The Veteran's DD Form 214 documents receipt of the parachute badge.  An August 1968 service treatment record noted that the Veteran fell and had a sore right knee.  A March 1969 service treatment record noted symptoms suggestive of Osgood Schlatter in the left knee and low back pain.  The record contains competent and credible testimony corroborating the occurrence of in-service trauma due to in-service parachute injuries.  The Veteran also submitted multiple buddy statements from friends and relatives stating that the Veteran was injured in a parachute accident in service.

VA treatment records and examinations show a diagnosis of degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the right and left knees.  In a January 2011 letter, his VA psychologist determined that, in addition to his psychological issues, his medical/ physical issues were linked to his near fatal fall and injury from aircraft training when in the Army.

The Board acknowledges that the February 2009, December 2009, and September 2014 VA examiners provided negative nexus opinions.  However, the Veteran has consistently reported that he has had issues with his back and knees since service.  The Board finds the Veteran's account of his back and knee symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statements, his current diagnoses, the positive nexus opinion from his VA psychologist, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability, diagnosed as degenerative disc disease of the thoracolumbar spine, and right and left knee disabilities, diagnosed as degenerative joint disease, are warranted. 


ORDER

Service connection for degenerative disc disease of the thoracolumbar spine is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.


REMAND

The Veteran contends that he injured his right and left ankles when his parachute failed to open and he fell in service in June 1968.  The record contains competent and credible testimony and lay statements corroborating the occurrence of in-service trauma due to in-service parachute injuries.

VA x-ray studies of the right ankle in December 2000 and February 2001 showed right ankle fracture with a cast in place.  A December 2014 VA treatment record noted x-ray imaging of the ankle, knee and lumbar spine was reviewed and showed multiple joint degenerative joint disease.  

The September 2015 VA examiner determined the Veteran did not have an ankle disability.  However, in his examination report, the examiner noted that 2015 VA treatment records showed a diagnosis of ankle arthritis.  In light of the conflicting information in the VA examination report regarding whether the Veteran has an ankle disability, a new VA examination is warranted to determine whether the Veteran has had a right and/or left ankle disability during the appeal period (since May 2005) and if so, whether the disability was at least as likely as not onset in service.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right and/or left ankle conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any right and/or left ankle disabilities found to be present during the appeal period.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a. Identify the Veteran's right and/or left ankle disabilities during the appeal period (since May 2005), to include residuals of a right ankle fracture; and

b. whether it is at least as likely as not that any right and/or left ankle disabilities had their onsets during active service; or, are causally related to the Veteran's service.  

In responding these inquiries, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms and the competent and credible buddy statements from his friends and siblings regarding his injury in service.  The examiner must also consider the Veteran's VA x-ray studies of the right ankle in December 2000 and February 2001 which showed a right ankle fracture with a cast in place, and the Veteran's 2014 and 2015 VA treatment records showing multiple joint degenerative joint disease and ankle arthritis.

3.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


